Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 10 Dec 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US 7497748 B2) 
	Regarding Claim 8, Salmon discloses a vessel comprising: a hull; and a vessel propulsion system on the hull, the vessel propulsion system including: an engine propulsion unit (Element 14) that provides a propulsive force to the hull by using an engine as a power source; an electric propulsion unit (Element 18) that provides a propulsive force to the hull by using an electric motor as a power source; a motor (Element 22) that performs a storing operation to move the electric propulsion unit from an actuating position to a storing position to store the electric propulsion unit; and a controller programmed to cause the motor to perform the storing operation (C7, L41) in response to ignition, and a controller programmed to allow generation of the propulsion force by the engine propulsion unit (normal operation of the main engine, suggested in C7,22) in response to ignition, therefore the controller is programmed to allow (remains, see normal operation cited above) generation of the propulsive force by the engine propulsion unit in response to actuation of the motor to store the electric propulsion unit when the ignition is actuated.

Claims 2 is contained within Claims 8 because the vessel contains the vessel propulsion system claimed in 8.

Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered and they are mostly persuasive.  Upon further review, Examiner is persuaded that the secondary reference of Havens does 
Examiner reconsidered the language “a controller programmed to allow”…”generation of the propulsive force by the engine propulsion unit” “in response to actuation of the motor to store the electric propulsion unit”. (Rearranging the order of the phrases facilitates understanding of the plain meaning.)  The generation of propulsive force by the engine propulsion unit is in fact allowed (i.e. not prevented) by the programming in the controller that responds to the ignition.  The ignition causes “actuation of the motor to store the electric propulsion unit” (C7, L23) and allows “generation of the propulsive force by the engine propulsion unit” (definition of ignition).  The open ended “comprising” allows the response to the ignition and to the actuation of the motor to store the propulsion unit since one event is disclosed as the necessary result of the other.  (Jumping in response to thunder is necessarily includes jumping in response to the lightning that causes the thunder.)  The Examiner has provided the new rejection above based on the newly explained claim interpretation.

Allowable Subject Matter
Claim 4-6, 10-14 are allowed.
Claims 3, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        12 March 2021